-
P..0 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                              ILED
                                    UNITED STATES DISTRICT Cou                                              OCT - 1 2:i9
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                       CLERK US DISTRICT COURT
             UNITED STATES OF AMERICA                                                                 ~,4:tRt'.:~§JEICT   CA~~~t~i•
                                                                     (For Revocation of Probation -        e e ease        ""
                                                                     (For Offenses Committed On or After November I, 1
                               V.

             GARRETT PRESLER LEWIS ( 1)                                 Case Number:       13CR2731 MMA

                                                                     SEAN McGUIRE1 FEDERAL DEFENDERS
                                                                     Defendanfs Attorney
REGISTRATION NO.                39496298
•-
THE DEFENDANT:
D    admitted guilt to violation of allegation(s) No.       1-2

D    was found guilty in violation of allegation(s) No.
                                                          ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

              1                     Enter and complete a residential drug treatment program
              2                     Failure to report change in residence/employment




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STA TES DISTRICT JUDGE
/ ') 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                GARRETT PRESLER LEWIS (1)                                                Judgment - Page 2 of 2
CASE NUMBER:              13CR273 I MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE ( 12) MONTHS AND ONE (1) DAY




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                      13CR2731 MMA
